DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: base “218” in [0028] is not found in any Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one robotic component configured for changing the first bead former between a first bead setting a second bead setting” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 11, 14-15 and 18-20i are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClenathen (US1451837).
	Regarding claim 1, McClenathen discloses a bead forming system for forming a tire bead comprising:
a housing (“housing” (3));
a first bead former configured to facilitate the formation of the tire bead (“bead forming drum” (9) at the first position which will be interpreted as the lower position in Fig 4, p2 L15-16); and
a base secured to the first bead former (“bearings” (5,6)),
wherein the first bead former includes a bead-receiving surface that is rotatable relative to the base (Fig 4, Claim 6 p8 L68-69)
wherein the base is adjustable such that the first bead former is movable from a first position to a second position (p2 L11-36), and
wherein the first position is on a first side of the housing (p2 L11-36, first position), and
wherein the second position is on a second side of the housing (p2 L11-36, “bead forming drum” (9) at the third position, which will be interpreted as the top position in Fig 4).
	Regarding claim 2, McClenathen discloses all limitations of claim 1 as set forth above. Additionally, McClenathen discloses that a second bead former (“bead forming drum” (9) at third position, Fig 4) is located in the second position when the first bead former is located in the first position (Fig 4), and wherein the second bead former is located in the first position when the first bead former is located in the second position (Fig 4, p2 L11-36, in that when the system has the bead forming drums rotated 180 degrees, the drums located at the first and third positions would switch places).
	Regarding claim 3, McClenathen discloses all limitations of claim 1 as set forth above. Additionally, McClenathen discloses that the first bead former engages one or more bead winding machinery components when the first bead former is in the first position (p2 L15-16).
	Regarding claim 4, McClenathen discloses all limitations of claim 3 as set forth above. Additionally, McClenathen discloses that the first bead former is located in a setup area when the first bead former is located in the second position (p2 L11-36, in that the bead forming drum (9) is set up to begin constructing a new bead structure in the third position).
	Regarding claim 6, McClenathen discloses all limitations of claim 1 as set forth above. Additionally, McClenathen discloses that the bead receiving surface circumnavigates a bead former axis (Fig 9), and wherein the first bead former is rotatable about the first bead former axis relative to the base (p2 L11-36).
	Regarding claim 7, McClenathen discloses all limitations of claim 6 as set forth above. Additionally, McClenathen discloses that the base is rotatable about a base axis, the base axis being perpendicular to the first bead former axis (Fig 9, p2 L11-36).
	Regarding claim 9, McClenathen discloses all limitations of claim 1 as set forth above. Additionally, McClenathen discloses that the base is fixed to a surface of a base plate (“supporting brackets” (4)), and wherein the surface of the base plate is rotatable to move the first bead former between the first position and the second position (p2 L11-36).
	Regarding claim 11, McClenathen discloses all limitations of claim 9 as set forth above. Additionally, McClenathen discloses that the rotation of the base plate is controlled via at least one actuator that is fixed to the housing (“motor” (33)).
	Regarding claim 14, McClenathen discloses a bead forming system for forming a tire bead, comprising:
a bead former configured to facilitate the formation of the tire bead (“bead forming drum” (9)); and
a base secured to the bead former (“bearings” (5,6)),
wherein the bead former includes a bead-receiving surface that is rotatable relative to the base about a first axis (Fig 4, Claim 6 p8 L68-69),
wherein the base is rotatable about a second axis such that the bead former is movable from a first position to a second position (p2 L11-36, in that the first position will be interpreted as the bottom “bead forming drum” (9) in Fig 4 and the third position will be interpreted as the top “bead forming drum” (9) in Fig 4).
	Regarding claim 15, McClenathen discloses all limitations of claim 14 as set forth above. Additionally, McClenathen discloses that the first axis is perpendicular to the second axis (Fig 4).
	Regarding claim 18, McClenathen discloses all limitations of claim 14 as set forth above. Additionally, McClenathen discloses that the bead former engages one or more bead winding machinery components when the bead former is in the first position (p2 L15-16).
	Regarding claim 19, McClenathen discloses all limitations of claim 18 as set forth above. Additionally, McClenathen discloses that the bead former is located in a setup area when the bead former is located in the second position (p2 L23-29, in that the bead forming drum (9) is set up to begin constructing a new bead structure in the third position).
	Regarding claim 20, McClenathen discloses a bead forming system for forming a tire bead, comprising:
a housing having a first side and a second side (“housing” (3), Fig 4); and
a base (“bearings” (5,6)) coupled to a first former and a second former (the “bead forming drums” (9) located on the top and the bottom in Fig 4),
wherein the first former is on the first side of the housing, wherein the second former is on the second side of the housing (Fig 4), and
wherein the base is rotatable such that the first former is movable to the second side of the housing and the first former is movable to the second side of the housing (p2 L11-36, Fig 4).

Claim(s) 1-2, 6-7, 9, 11, 13-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sata (US20070215265).
	Regarding claim 1, Sata discloses a bead forming system for forming a tire bead comprising:
a housing (“pivotally driving portion” (4));
a first bead former configured to facilitate the formation of the tire bead (“bead filler-winding portion” (2) on the right side in Fig 1); and
a base secured to the first bead former (“rotationally driving parts” (9)),
wherein the first bead former includes a bead-receiving surface (“segments” (17) Fig 2) that is rotatable relative to the base ([0027])
wherein the base is adjustable such that the first bead former is movable from a first position to a second position ([0027]), and
wherein the first position is on a first side of the housing (Fig 1), and
wherein the second position is on a second side of the housing (Fig 1).
	Regarding claim 2, Sata discloses all limitations of claim 1 as set forth above. Additionally, Sata discloses that a second bead former (“bead filler-winding portion” (2) on the left side of Fig 1) is located in the second position when the first bead former is located in the first position (Fig 1), and wherein the second bead former is located in the first position when the first bead former is located in the second position ([0027]).
	Regarding claim 6, Sata discloses all limitations of claim 1 as set forth above. Additionally, Sata discloses that the bead receiving surface circumnavigates a bead former axis (Fig 1), and wherein the first bead former is rotatable about the first bead former axis relative to the base (Fig 1, [0027]).
	Regarding claim 7, Sata discloses all limitations of claim 6 as set forth above. Additionally, Sata  discloses that the base is rotatable about a base axis, the base axis being perpendicular to the first bead former axis ([0027]).
	Regarding claim 9, Sata discloses all limitations of claim 1 as set forth above. Additionally, Sata discloses that the base is fixed to a surface of a base plate (“common base” (3)), and wherein the surface of the base plate is rotatable to move the first bead former between the first position and the second position ([0027]).
	Regarding claim 11, Sata discloses all limitations of claim 9 as set forth above. Additionally, Sata discloses that the rotation of the base plate is controlled via at least one actuator that is fixed to the housing (“pivotally driving portion” (4)).
	Regarding claim 13, Sata discloses all limitations of claim 1 as set forth above. Additionally, Sata discloses that the base includes a first actuator for rotating the first bead former about a bead former axis ([0027]), and wherein the base includes a second actuator for controlling a radial position of the bead-receiving surface of the bead (“air cylinder” (19), Fig 2).
	Regarding claim 14, Sata discloses a bead forming system for forming a tire bead, comprising:
a bead former configured to facilitate the formation of the tire bead (“bead filler-winding portion” (2)); and
a base secured to the bead former (“rotationally driving parts” (9)),
wherein the bead former includes a bead-receiving surface that is rotatable relative to the base about a first axis (“segments” (17), Fig 2),
wherein the base is rotatable about a second axis such that the bead former is movable from a first position to a second position ([0027]).
	Regarding claim 15, Sata discloses all limitations of claim 14 as set forth above. Additionally, Sata discloses that the first axis is perpendicular to the second axis (Fig 1).
	Regarding claim 20, Sata discloses a bead forming system for forming a tire bead, comprising:
a housing having a first side and a second side (“pivotally driving portion” (4), Fig 1); and
a base (“rotation driving parts” (9)) coupled to a first former and a second former (“bead filler winding portions” (2)),
wherein the first former is on the first side of the housing, wherein the second former is on the second side of the housing (Fig 1), and
wherein the base is rotatable such that the first former is movable to the second side of the housing and the first former is movable to the second side of the housing (Fig 4, [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over McClenathen (US1451837) in view of Van Laar (US20190001601).
	Regarding claim 5, McClenathen discloses all limitations of claim 4 as set forth above. While McClenathen does not explicitly disclose that the setup area includes at least one robotic component configured for changing the first bead former between a first bead setting and a second bead setting, it would have been obvious to a person of ordinary skill in the art prior to the earliest effective filing date to do so, as Laar, which is within the tire manufacturing art, teaches a drum system in which the bead formers (“drum segments” (4)) are able to be mounted/removed to the drum system through the use of a robotic component (“gripping head” (50), [0059] in which the beading settings are “mounted” and “removed”) for the predictable result of allowing the system to work on beads of varying sizes (see MPEP 2143.02(I)(A)).

Claim(s) 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McClenathen (US1451837).
	Regarding claim 8, McClenathen discloses all limitations of claim 7 as set for above. While McClenathen does not explicitly disclose that the base axis is angled relative to the true vertical, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so since it has been held that a mere rearrangement of elements (in this case the tilting of the base axis) without modification of the operation of the device involves only routine skill in the art (see MPEP 2144.04(VI)(C)). One would have tilted the base axis for the expected result of creating a bead forming system.
	Regarding claim 10, McClenathen discloses all limitations of claim 9 as set for above. While McClenathen discloses that the surface of the base plate remains in a plane when the base plate rotates (Fig 9), McClenathen does not explicitly disclose that the plane is angled relative to the true horizontal. Regardless, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so since it has been held that a mere rearrangement of elements (in this case having the plane be angled relative to the true horizontal) without modification of the operation of the device involves only routine skill in the art (see MPEP 2144.04(VI)(C)). One would have angled the plane relative to the true horizontal for the expected result of creating a bead forming system.
	Regarding claim 16, McClenathen discloses all limitations of claim 14 as set for above. While McClenathen does not explicitly disclose that the second axis is angled relative to the true vertical, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so since it has been held that a mere rearrangement of elements (in this case the tilting of the second axis) without modification of the operation of the device involves only routine skill in the art (see MPEP 2144.04(VI)(C)). One would have tilted the second axis for the expected result of creating a bead forming system.
	
Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 12, the closest prior art of record is either McClenathen (US1451837) or Sata (US20070215265), which both disclose all the limitations of claim 1 as set forth above. However, neither McClenathen nor Sata disclose that the housing includes a first opening and a second opening, the first opening being on the first side of the housing and accommodating the bead when the first bead former is in the first position, and the second opening being on the second side of the housing and accommodating the bead when the first bead former is in the second position.
	Regarding claim 17, the closest prior art of record is either McClenathen (US1451837) or Sata (US20070215265), which both disclose all the limitations of claim 14 as set forth above. However, neither McClenathen nor Sata disclose that the first position is on a first side of a housing and corresponds with a first housing opening, and wherein the second position is on a second side of the housing and corresponds with a second housing opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749